The writ sought is denied; none of the grounds asserted therefor, and reviewable here, being well taken, *Page 317 
This court has repeatedly held that conclusions of fact attained by the Court of Appeals will not be reviewed on petition for certiorari 13 Michie's Ala. Dig. p. 433, noting some only of the many decisions to this effect. This court, therefore, declines to review the conclusion of fact attained by that court in deciding that the issue whether insured was accidentally killed or took his own life was a question for the jury to determine, and hence that the trial court did not err in refusing the general affirmative charge for defendant (appellant there) upon the issue indicated. This court expresses no approval or disapproval of the decision of the Court of Appeals on the issue mentioned, declining, under the stated rule, to consider the matter. The presumption of innocence, upon which that court mainly rests its conclusion that the solution of this issue was a jury question, is not a presumption of law, as said in one place in the opinion of the Court of Appeals. It is evidentiary only. In Freeman v. Blount,172 Ala. 662-664, 55 So. 293, the nature and effect of the presumption of innocence is stated and the authorities noted.
The writ is denied.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.